Per Curiam.

It has been settled, in the preceding case of Blanchard vs. Russell, that a certificate of discharge, under an insolvent law of another State, is binding here only upon contracts made within the State which enacts the law, or which by the terms of them are to be there performed. The debt in this case must be considered to have arisen within this State ; the bargain from which it arose was made here, and it was not provided that it should be performed in Pennsylvania; although the plaintiff might have applied there for his remedy, if he had seen fit.

Defendant defaulted.

[M'Millan vs. M'Neil, 4 Wheat. 209.— Green vs. Sarmiento, Peters C. C. 75.—Le Roy vs. Crowninshield, 2 Mason, 162. — Blake vs. Williams & Trustee, 6 Pick. 286. — Ed.]